Citation Nr: 1228090	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a sinus disorder.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a stomach disorder, to include GERD.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for numbness of the feet, to include as a symptom of a skin disorder.

7.  Entitlement to service connection for stiffness of the upper and lower extremities, to include osteoarthritis.

8.  Entitlement to service connection for a bilateral eye disorder.

9.  Entitlement to service connection for pleurisy of the lungs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service connect. 

As a result of questioning during the March 2011 hearing, the Board is of the opinion that the Veteran may be attempting to service connect a skin disorder of the feet which causes numbness symptoms.  He also appears to be seeking service connection for osteoarthritis of the upper and lower extremities resulting from strenuous duties in a combat environment.  The Board, therefore, has rephrased the issues on the title page to better reflect the contentions on appeal.

The issues of entitlement to service connection for sinusitis, a stomach disorder, a skin disorder, numbness of the feet and disability of the upper and lower extremities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied service connection for sinusitis in an unappealed September 1988 rating decision.

2.  The evidence added to the record since the last final decision in September 1988 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disorder.

3.  The RO initially denied service connection for stomach-esophagus condition in an unappealed September 1988 rating decision.

4.  The evidence added to the record since the last final decision in September 1988 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disorder. 

5.  Prior to the promulgation of a decision in the appeal, during his March 2011 Board hearing, the Veteran requested that his appeal on the issue of service connection for a bilateral eye disorder be withdrawn.

6.  Prior to the promulgation of a decision in the appeal, during his March 2011 Board hearing, the Veteran requested that his appeal on the issues of service connection for pleurisy of the lungs be withdrawn.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision that denied the claim for service connection for sinusitis final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a sinus disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The September 1988 rating decision that denied the claim for service connection for a stomach-esophagus condition final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim for service connection for a stomach disorder, to include GERD.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the Veteran's claim of entitlement to service connection for pleurisy of the lungs.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Here, the Board reopens the claims of service connection for a sinus disorder and a stomach disorder, to include GERD.  The Board defers adjudication of the merits pending further development.  Therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  

With respect to the bilateral eye and lung disorder claims, the Veteran has withdrawn them from appeal.  As such, any notice or duty to assist errors are irrelevant at this point. 


New and Material Evidence
Sinus Disorder & Stomach Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service connection for a sinus disorder and a stomach disorder, to include GERD, were previously considered and denied by the RO in a rating decision dated in September 1988.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, no new and material evidence was added to the record within a year of the issuance of that decision such as to keep it from becoming final.  See 38 C.F.R. § 3.156(b).

In December 2006, the Veteran requested that his claims for service connection for a sinus disorder and a stomach disorder, to include GERD, be reopened.  In October 2007, the RO held that new and material evidence had not been presented to reopen the claims.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the Veteran's original claims for service connection for a sinus disorder and a stomach disorder, to include GERD, initially denied in a September 1988 rating decision.  In that decision, the RO noted that there was no evidence of a chronic stomach disorder during or after service.  Additionally, the RO held that there was no evidence of sinusitis during service or upon VA examination dated in March 1988.  

The evidence associated with the claims file subsequent to the September 1988 rating decision includes VA medical records as well as the Veteran's assertions and testimony of diagnoses of a sinus disorder and a stomach disorder, to include GERD.  Additionally, as to the Veteran's claim for a sinus disorder, the Board notes that upon induction and separation it was noted that the Veteran experienced chronic epistaxis.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1988 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for a sinus disorder and a stomach disorder, to include GERD.

The additional evidence is certainly new, in that it was not previously of record. With regard to whether the evidence is material, the Board notes that there is evidence of a current diagnoses of a chronic stomach disorder as well as a sinus disorder within the VA treatment records.  The Board finds that this newly submitted evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection a sinus disorder and a stomach disorder, to include GERD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.

Withdrawal of Claims
Bilateral Eye Disorder & Pleurisy of the Lungs

With respect to the Veteran's claims of entitlement to service connection for a bilateral eye disorder and pleurisy of the lungs, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran withdrew his appeals for service connection for a bilateral eye disorder and pleurisy of the lungs at his March 2011 Board Hearing.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to such claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a sinus disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a stomach disorder, to include GERD, is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a bilateral eye disorder is dismissed.

The claim of entitlement to service connection for pleurisy of the lungs is dismissed.
REMAND

The Board finds that additional development is required prior to the adjudication of the claims for service connection for sinusitis, a stomach disorder, a skin disorder, numbness of the feet and disability involving the upper and lower extremities.

With regards to the Veteran's claim for sinusitis, the Board notes that the Veteran has not been afforded a VA examination on the matter.  A review of the service treatment records demonstrates that upon entrance examination dated in November 1967 the Veteran was noted to have occasional epistaxis.  His discharge examination dated in July 1970 noted chronic epistaxis.  The cause of the epistaxis is not identified, and the frequency, severity and duration of his epistaxis episodes before, during and after service are unknown.

The Veteran alleges that he has experienced symptomatology associated with sinusitis since his period of service.  Post-service treatment records demonstrate a diagnosis of and treatment for sinusitis but not epistaxis.  The Board finds that medical opinion is necessary to decide whether the Veteran's any currently diagnosed sinus is causally related to or aggravated by the Veteran's period of service, to include the significance (if any) of his reported epistaxis symptoms in service.

As to the Veteran's claim for a stomach disorder, to include GERD, the Board finds that a VA examination would he helpful in the adjudication of the claim.  Service treatment records demonstrate treatment for gastritis in January 1970.  The Veteran has testified that he has continuously experienced a stomach disorder since his period of service.  Post-service treatment records demonstrate a diagnosis of and treatment for GERD.  The record also reflects that the Veteran has a history of somatic complaints, and is currently service-connected for PTSD.

As to the Veteran's claim for a skin disorder, he alleges that he experienced a rash during service all over his body during his service in Vietnam.  Thereafter, he has experienced a rash on his arms and upper legs.  He also reports treatment for a skin disorder of the feet in service which has caused a numbness sensation.  A review of the service treatment records demonstrates that he received treatment for tinea cruris in December 1967.  Post-service treatment records demonstrate diagnoses of and treatment for chronic tinea cruris, actinic keratosis and stucco keratosis.  On this evidentiary record, the Board finds that medical opinion is necessary to decide whether the Veteran's currently skin disorders are causally related to service.

Finally, the Veteran is service-connected for PTSD due to fear of hostile enemy activity.  He reports performing strenuous and physically traumatic duties in a combat environment, such as exiting from helicopters at a height of 10 feet.  He argues that such duties have caused or contributed to his current disability of the upper and lower extremities.  On this record, the Board finds that medical opinion is also warranted to determine whether the Veteran's military duties caused or contributed to his current upper and/or lower extremity disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's relevant VA treatment since June 2011.

2.  Upon completion of the above, schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present sinus disorder.  The claims file contents must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should express opinion on the question of whether any current sinus disorder had its onset during active service or is caused by event(s) in service?  In providing this opinion, the examiner is requested to obtain a history of the frequency, severity and duration of the Veteran's epistaxis episodes before, during and after service, and discuss the significance, if any, of the epistaxis symptoms to the sinusitis disability at issue.

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Schedule the Veteran for appropriate examination to determine the likely nature and etiology of any current stomach disorder, to include GERD.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:

      a) whether, when resolving reasonable doubt in favor of the Veteran, that any currently manifested stomach disorder had its onset during active service or is caused by event(s) in service; OR
      
      b) whether, when resolving reasonable doubt in favor of the Veteran, that any currently manifested stomach disorder has been caused by service-connected PTSD; OR
      
      c) whether, when resolving reasonable doubt in favor of the Veteran, that any currently manifested stomach disorder has been aggravated beyond the normal progress of the disorder by service-connected PTSD? 
      
A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Schedule the Veteran for appropriate examination to determine the likely nature and etiology of any currently manifested skin disorder.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:

	a) whether, when resolving reasonable doubt in favor of the Veteran, that any currently manifested skin disorder had its onset during active service or is caused by event(s) in service; and

	b) whether, when resolving reasonable doubt in favor of the Veteran, any of the Veteran's current foot numbness complaints are attributable to a skin disorder and, if so, whether such skin disorder had its onset during active service or is caused by event(s) in service?

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Schedule the Veteran for appropriate examination to determine the likely nature and etiology of the current upper and lower extremity joint complaints.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:

      a) whether, when resolving reasonable doubt in favor of the Veteran, that any current disability of the upper and lower extremities (including arthritis) results from strenuous duties performed in a combat environment?

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


